Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4-5 have been cancelled; Claims 1-3 and 6-10 remain for examination, wherein claims 1 and 2 are independent claims. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claim(s) 1 and 3, drawn to a product of an Al alloy sheet for battery lid with 0.002-0.15 mass% Ti, classified in class C22C21/00 and H01M50/159;
II.	Claim(s) 2 and 6, drawn to a product of an Al alloy sheet for battery lid with 0.002-0.08 mass% Ti, classified in class C22C21/00 and H01M50/159;
III.	Claim(s) 7 and 9, drawn to a manufacturing process of an Al alloy sheet for battery lid with 0.002-0.15 mass% Ti, classified in class C21D8/0226, and C21D8/0236;
(s) 8 and 10, drawn to a manufacturing process of an Al alloy sheet for battery lid with 0.002-0.08 mass% Ti, classified in class C21D8/0226, and C21D8/0236;
The inventions listed as Invention I and II, and invention III and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: they lack the same of unity a priori since Invention I and Invention II have different alloy composition ranges (Ti). 
The inventions listed as Invention I and invention III, and invention II and invention IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: they lack the same of unity a posteriori because common feature of “an Al alloy sheet for battery lid” is known in the art. Hisashi et al (WO2012/105144A1 corresponding to JP2012177186A listed in IDS filed on 4/7/2020) teaches an Al alloy sheet for battery lid with similar alloy compositions and microstructures (Abstract, examples, and claims of WO2012/105144A1). Invention I-IV lacks the same or corresponding special technical feature. Therefore unity of invention is lacking and restriction is appropriate. Searching the product claims in invention I & II may not necessary to search the claims in invention II & IV. 
The examiner has required restriction between product (Invention I&II) and process (Invention III&IV) claims. Where applicant elects claims directed to the product (Invention I or Invention II), and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the All claims directed to a nonelected process invention must require all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JIE YANG/Primary Examiner, Art Unit 1734